DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed November 11, 2021 (hereafter the “11/11 Reply”) has been entered, and Claims 13 and 18 have been canceled.  
Claims 1-8, 11-12, 14-17 and 19-21 remain pending with Claims 1-6 and 19-21 withdrawn from consideration as directed to non-elected inventions.  
Claims 7-8, 11-12 and 14-17 have been examined.  

Claim Interpretation
Claim 7 is directed to “[a] method of characterizing an autoimmune disease in an individual” (see line 1) and includes the use of “antibodies contained in a biological sample from the individual” (see lines 2-3).  
The phrase “characterizing an autoimmune disease in an individual” results in the interpretation of “individual” as one known to be afflicted with “an autoimmune disease” such that “a biological sample from the individual” is a sample from an individual known to be afflicted with an autoimmune disease.  
This is the necessary determination because while the subphrase “characterizing an autoimmune disease” is not used in the instant application as filed, there are multiple instances of “characterization” of antibodies and antibody responses (see e.g. title and pg 1, lines 13-15; pg 2, lines 15-16, 21-22 and 25; pg 6, lines 24-25; pg 19, lines 16 and 28; pg 33, line 15; and pg 35, lines 24-25), all of which are consistent with “characterizing” as relating to something that is already in existence, such as “an autoimmune disease in an individual”.  
This interpretation is also consistent with the recitations of “reference antibody signature is from [ ] an individual with the autoimmune disease, or a cohort of individuals with the autoimmune disease” in Claim 14, and “cohort of individuals with the autoimmune disease” in Claims 15-16.
In addition to the above regarding the preamble of Claim 7, it is noted that step (d) of Claim 7 recites “comparing the identified antigenic epitopes to those present in a reference antibody signature to characterize the autoimmune disease” (underlining added), where the emphasized wording is interpreted as an intended use and/or outcome of the act of “comparing the [ ] antigenic epitopes to those present in a reference antibody signature”.  Stated differently, step (d) only requires embodiments of the claim to include the act of “comparing” without requiring an affirmative act of ‘characterizing’ or ‘characterization’ of the autoimmune disease.  

Claim 7 recites an active step (a) of “contacting the sample with the antigen display library” where “the antigen display library” is presented in lines 4-13 with product-by-process wording.  A product defined by product by process wording is not limited to the manipulations of the recited steps, but rather only limited by any structure implied by the steps.  See MPEP 2113.
Thus Claim 7 is not limited to, or by, the process steps recited in parts (i) through (iii) therein.  Instead, Claim 7, part (a) has been interpreted as directed to “contacting the sample with” the antigen display library with the structure(s) implied by the steps of parts (i) through (iii).  Examples of structural features present in the antigen display library are that it is Ff phage-based and that the DNA inserts in the phage library comprise “a barcode”.  See also the next paragraph.

Claim 7, lines 12-13, recites “wherein the DNA inserts further comprise a sequence of 5-20 contiguous nucleotides that comprise a barcode for identifying the DNA inserts of that antigenic display library” (emphasis added) where the broadest reasonable interpretation is that the phrase encompasses the presence of a barcode for an intended use that is “for identifying the DNA inserts….”  Stated differently, the method of Claim 7 only requires embodiments of the claim to include “a barcode” without requiring a step or act of “identifying” any DNA insert.

Each of Claims 7 and 8 contains three recitations of “bound by antibody” which is interpreted as an adjectival term equivalent to --antibody-bound--.  For example, each of the claims recites “phage clones bound by antibody”, which is interpreted as 
--antibody-bound phage clones 

Claim Objections – Withdrawn and New
In light of amendment to Claim 8, the previous objection thereto because of an informality has been withdrawn. 
 
Claim 7 is objected to because of the following informalities:  
Claim 7, step (c), recites “nucleotide sequencing the antigenic epitopes of the phage clones bound by antibody in the sample”, which is confusing because “antigenic epitopes” are composed of polypeptides which are not subjectable to “nucleotide sequencing”.  
Appropriate correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, amending step (c) of Claim 7 to recite either 
--[
or 
--nucleotide sequencing the sequences encoding the antigenic epitopes [[in the phage clones bound by antibody in the sample--, to encompass nucleotide sequencing, 
is suggested.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendment to Claim 1 and claim cancellations, the previous rejection of Claims 7-8 and 11-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.  
In light of amendments to Claim 1 and claim cancellations, the previous rejection of Claims 7-8 and 11-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  But see new indefiniteness rejections below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections have not been previously presented. 

Independent Claim 7 recites the limitation "the identified antigenic epitopes" in step (d) of the claim.  There is insufficient antecedent basis for this limitation in the claim.
While step (c) of Claim 7 recites “nucleotide sequencing the antigenic epitopes of the phage clones bound by antibody in the sample”, there is no indication of those “antigenic epitopes” as being “identified” as presented in step (d).  
Thus the limitation in step (d) of Claim 7 lacks sufficient antecedent basis, rendering the claim indefinite.  Dependent Claims 8, 11-12 and 14-17 are indefinite for the same reason due to their dependencies from Claim 7. 
It is further noted that each of Claims 11 and 15 also recites the limitation "the identified antigenic epitopes" (once in lines 1-2 of Claim 11 and twice in lines 1-3 of Claim 15).

Additionally, dependent Claim 8 (lines 1-3) recites "further comprising amplifying the phage clones bound by antibody prior to identifying the antigenic epitopes of the phage clones bound by antibody in the sample, wherein the phage clones bound by antibody are amplified by infecting a cell line capable of supporting the replication of the phage clones” (all emphasis added).  
First, the additional act of “amplifying the phage clones bound by antibody” is understood as referring to the “phage clones bound by antibody in the sample” recited in part (b) of Claim 1.  Based upon “the phage clones bound by antibody are amplified by infecting a cell line” as excluding amplification of “phage that are not bound by antibody” in part (b) of Claim 1, the “amplifying” of Claim 8 occurs after the “separating” of part (b) in Claim 1.  
Next, the “amplifying” of Claim 8 occurs “prior to identifying the antigenic epitopes of the phage clones bound by antibody in the sample”.  But those “phage clones bound by antibody in the sample” were used to infect a cell line, which creates ambiguity as to how they are to be used for “identifying the antigenic epitopes” thereof.  Stated differently, and after the “amplifying” of Claim 8, there are only amplified phage that are the progeny of “the phage clones bound by antibody in the sample”.  Thus it is indefinite as to what the “identifying” in Claim 8 actually refers.  
Further to the above, it is ambiguous as to whether the “identifying” in Claim 8 refers to an additional active step in Claim 8 or refers back to the act of “nucleotide sequencing the antigenic epitopes of the phage clones” in part (c) of Claim 1.  This ambiguity is compounded by the lack of basis for “identified antigenic epitopes” as explained above with respect to Claim 7.  The ambiguity renders the metes and bounds of Claim 8 unclear.  
In light of the foregoing, Claim 8 is indefinite for multiple reasons.  

Additionally, dependent Claim 12 recites the term “an individual’s disease process” (see lines 3-4) where it is unclear whether “an individual” refers to the “individual” in Claim 7 or to another (additional or separate) individual.  
Thus the metes and bounds of Claim 12 are unclear, rendering the claim indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the term is interpreted as reciting --the [[

Additionally, dependent Claim 17 recites the limitation “a second disease process” (see line 3) and a second limitation of “the second disease process” (see line 4).  There is insufficient antecedent basis for this limitation in the claim and in Claims 7 and 15, from which Claim 17 depends.
None of Claims 7, 15 or 17 includes any recitation of a “disease process” or “first disease process”.  Thus the limitation in Claim 17 lacks sufficient antecedent basis, rendering the claim indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the two limitations are interpreted as reciting --a 

Claim Rejections - 35 USC § 101 – Withdrawn and New
In light of their cancellation, the previous rejection of Claims 13 and 18 under 35 U.S.C. 101 has been withdrawn. 
In light of claim amendments, the previous rejection of Claims 7-8, 11-12 and 14-17 under 35 U.S.C. 101 has been withdrawn.  See the new rejection of the amended claims below. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8, 11-12 and 14-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
Independent Claim 7 recites step “(d) comparing the identified antigenic epitopes to those present in a reference antibody signature to characterize the autoimmune disease” (emphasis added), and dependent Claims 15-17 recite the additional step of “comparing the antigenic epitopes from one cohort of individuals [to those] from another cohort” (see Claim 15), where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing each of the two acts of “comparing”.  Additionally, and as explained above (see Claim Interpretation section), the recitation of “to characterize the autoimmune disease” is interpreted as an intended use and/or outcome of the act of “comparing” in step (d).  It is noted that if it were an affirmative step required in Claim 7, the phrase “to characterize the autoimmune disease” would be understood as meaning ‘to describe the distinctive nature, aspects and/or features of the autoimmune disease,’ where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of ‘characterizing’ (i.e. ‘describing).  
Dependent Claims 8 and 11 do not contain further limitations that alter the presence of the mental processes corresponding to step (c) in Claim 7.  Instead, Claim 8 is directed to “further comprising amplifying the phage clones bound by antibody” (likely prior to step (d) in Claim 7; see indefiniteness rejection of Claim 8 above) which demonstrates that Claim 8 includes the same abstract ideas as Claim 7.  Claim 11 recites a post-‘identifying’ step of “displaying the identified antigenic epitopes in a graphic form comprising a Venn diagram or heatmap”, which may be mere instructions to apply the abstract ideas in step (d) of Claim 7 (see first indefiniteness rejection above regarding recitation of “the identified antigenic epitopes” in Claim 11 and MPEP 2106.05(f)).  
Furthermore, and to the extent that “comparing the identified antigenic epitopes to those present in a reference antibody signature to characterize the autoimmune disease” (emphasis added), in step (d) of Claim 7 includes use of naturally occurring nucleic acid or protein sequences and/or naturally occurring receptor/ligand relationships as present and/or found in their natural state, the Claims would be directed to the natural phenomenon of how those sequences and/or relationships naturally occur and exist.  
These judicial exceptions are not integrated into a practical application because there are no actions beyond the prior steps of “contacting the sample”, “separating phage clones” and “nucleotide sequencing”, and the additional step of “administering an appropriate therapy” in Claim 7, and these are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claims 7-8 and 11-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in Claim 7 are only directed to steps for the “contacting” and “separating” of reagents and materials followed by sequencing polynucleotides to produce sequence information and data in for the act of “comparing” antigenic epitopes of phage clones bound by naturally occurring antibodies in an individual’s sample (where the sequence information is from that individual’s genomic nucleic acids).  Moreover, the additional step of “administering” in step (e) of Claim 7 is not linked to steps (a) through (d), because it is a standalone step that can be performed independently of (and at a time independent of) the other steps, which demonstrates that it is not integrated into the claimed method as a whole.  It is noted that the additional step of “administering” does not recite a particular treatment, and so amounts to no more than merely instructing a healthcare provided (with an autoimmune disease afflicted patient), to generically “treat it”.  
Additionally, the later step of “displaying” in Claim 11 is a post-solution activity that is not integrated into the claimed method as a whole.  Instead, it is a post-“comparing” (i.e. post-‘ data generation’) step that amounts to no more than merely instructing one who performs the “displaying” (of data regarding “identified antigenic epitopes”) to generically “apply it” in graphic form.  
Moreover, each of the preceding steps in Claim 7, as well as the additional step of “administering” (as well as a combination of the four steps), are the routine methodology of contacting patient sera with phage clones and separating clones bound by antibodies, which are a particular technological environment or field of use at least as disclosed by Somers et al., Carr and Cinnaiyan et al. (as applied under 35 U.S.C. 103 below).  
Accordingly, Claims 7-8, 11-12 and 14-17 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments in the 11/11 Reply (on pgs 7-8) have been fully considered with respect to that above rejection.  They are not persuasive. 
Applicant points to the amendment of “claim 7 to include an additional step in which the results are compared to a reference antibody signature, and to include an additional step in which an appropriate therapy is administered to the individual” (see pgs 7-8, bridging ¶).  This is not persuasive because as explained above, the step of “comparing” reflects one or more JEs.  Also as explained above, the step of “administering” (both alone and in combination with steps (a) through (c) of Claim 7), is insufficient to integrate the JEs into a practical application.  
In light of the foregoing, the arguments are not persuasive. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims 7-8 and 12-16 under 35 U.S.C. 103 as being unpatentable over Sioud et al. (“Profiling the immune response in patients with breast cancer by phage-displayed cDNA libraries” (2000) Eur. J. Immunol. 2001. 31: 716–725 as previously cited) in view of Carr has been withdrawn. 
In light of claim amendments and cancellations, the previous rejections of Claims 11 and 17 under 35 U.S.C. 103 as being unpatentable over Sioud et al. (“Profiling the immune response in patients with breast cancer by phage-displayed cDNA libraries” (2000) Eur. J. Immunol. 2001. 31: 716–725 as previously cited) in view of Carr and Cinnaiyan et al. have been withdrawn. 
In light of its cancellation, the previous rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Sioud et al. and Carr and Hufton et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. (WO 2009/115612 A1, published September 24, 2009) in view of Carr (US 7351540 B1; published April 1, 2008) as cited in the previous Office Action.  
This rejection has not been previously presented. 
As an initial matter, it is noted that both Somers et al. and Carr are directed to the use of phage display as a common field of endeavor.  
Somers et al. teach identification of 
“a biomarker panel which can be used for the detection of chronic autoimmune arthritis, more specifically for the detection of rheumatoid arthritis (RA) in patients. Biomarkers were isolated with the technology of Serological Antigen Selection (SAS) wherein antigens (i.e. biomarkers) were identified that bind to antibodies present in serum of patients suffering from rheumatoid arthritis. More specifically, a cDNA phage display library comprising cDNA products derived from RA synovial tissue - expressed as a fusion to minor coat protein pVI of filamentous phage M13 - was panned to identify cDNA clones that bind auto-antibodies in serum specimens from RA patients” (emphasis added; see pg 8, lines 9-16), 

where their “serum of patients” is “the sample”, and their “cDNA phage display library” is the “antigen display library”, both in step (a) of Claim 7.  Their cDNAs are “derived from RA synovial tissue”, which corresponds to part (i) of Claim 7.  
They further teach construction of their cDNA phage display library (see pg 18, lines 1-13, and pg 26, lines 1-19) with diversity of 4.6 x 106 recombinants (see pg 18, lines 7-8), which corresponds to part (iii) of Claim 7.  They also teach that the “cDNA inserts were obtained by Xhol-Xbal [ ] restriction digestion” and “sizes 500-2500 bp” were cloned into phagemid vectors in all three reading frames (see pg 26, lines 11-14), which corresponds to parts (ii) and (iii) of Claim 7.
Somers et al. also teach that 
“[p]hage displaying the RA cDNA expression library were incubated with pooled RA serum, resulting in the formation of antigen-antibody complexes between RA lgG and their target antigens displayed at the surface of the phage. After retention of these phage-lgG complexes, output phage were amplified in host bacteria and used as input in a subsequent selection round. By repeating this cycle of affinity selection and amplification on the RA phage display library with RA serum, phage displaying RA targets will be enriched” (emphasis added, see pg 18, lines 19-23), 

where their “retention” is illustrated as washing away non-bound phage clones followed by elution of bound phage (see Fig. 1, steps 3-4 therein), which corresponds to step (b) of Claim 7.  Additionally, their phage amplification “in host bacteria” (see Fig. 1, steps 5-6) corresponds to Claim 8.  
More specifically regarding their antigen selection methodology, Somers et al. teach use of “an early RA serum pool and a RF- ACPA- RA serum pool” (see pg 18, lines 15-33, esp. lines 16-18), where RF negative (RF-) and ACPA negative (ACPA-) refer to rheumatoid factor (see pg 1, line 17) and anti-cyclic-citrullinated-peptides antibody (see pg 1, lines 25-26), respectively.  They further teach that “[f]or both serum pools, 4 consecutive selection rounds on the RA phage display library were performed” (see pg 18, lines 27-28), and that 
“[e]leven enriched cDNA clones (UH-RA.1 - UH-RA.11) were obtained from selections on the early RA pool, while 6 enriched cDNA clones (UH-RA.12 - UH-RA.17) were identified from the selections on the RF- ACPA- RA pool.  Remarkably, 5 common phage clones (UH-RA.18 - UH-RA.22) were attained from selections on both pools” (see pg 19, lines 12-14).

Thus the “early RA” antigen panel includes clones UH-RA.1 to UH-RA.11 and UH-RA.18 to UH-RA.22, while the “RF- ACPA- RA” antigen panel includes clones UH-RA.12 to UH-RA.22.  
Somers et al. further teach that for “14 out of 22 enriched clones no reactivity in the 38 HC [healthy control] samples was found, constituting clones with a RA-related serological profile” (emphasis added; see pg 20, lines 7-8) and teach sequencing of PCR amplified cDNA clones (see pg 27, lines 24-31), which corresponds to step (c) of Claim 7 (see also pgs 20, line 27, to pg 21, line 6).  
They also teach that “[s]equence analysis of the 14 clones with RA-related serological profile was performed to obtain the identity of the RA-related antigenic panel. [ ] Nucleotide and amino acid sequences of the 14 clones are shown in table 6 and 7” (see pg 20, lines 28-32).  A review of those Tables shows the “early RA” related serological profile includes clones UH-RA clones numbered 1, 2, 7, 9-11 and 20-22, while the “RF- ACPA- RA” related serological profile includes UH-RA clones numbered 13-17 and 20-22, where each profile is an “antibody signature” as defined in the instant specification (see pgs 10-11, bridging sentence) and the comparisons in Tables 6 and 7 corresponds to step (d) of Claim 7 because one profile is “a reference antibody signature” for the other profile.   
Somers et al. further teach methods “for selecting a patient for a specific therapeutic treatment of rheumatoid arthritis or evaluating the therapeutic treatment of rheumatoid arthritis in a patient” (see pg 4, lines 29-36), which corresponds to step (e) of Claim 7.  
Regarding Claims 14 and 15, and as described above, each of the “early RA” related serological profile and the “RF- ACPA- RA” related serological profile is from a “cohort of individuals with [rheumatoid arthritis as] the autoimmune disease”.  
Regarding Claim 16, and as described above regarding “14 out of 22 enriched clones no reactivity in the 38 HC [healthy control] samples was found [ ] For the remaining 8 enriched phage clones however, reactivity was also detected in the HC group (table 5)” (see pg 20, lines 7-9), where healthy control corresponds to “healthy individuals” in Claim 16.  Somers et al. also teach that “[s]equence analysis of the 14 clones with RA-related serological profile was performed to obtain the identity of the RA-related antigenic panel. Nucleotide and amino acid sequences were compared to GenBank and Swissprot databases with NCBI BLAST homology search” (see pg 20, lines 28-30), where those databases included sequences of “the remaining 8 enriched phage clones” with epitopes of healthy individuals.  Thus comparison of the sequences of the 14 clones to those databases corresponds to Claim 16. 
Regarding Claim 17, and as described above, each of the “early RA” related serological profile and the “RF- ACPA- RA” related serological profile is from individuals with a different “disease process” as defined in the instant specification (see pg 16, 1st sentence) because one profile is from “early RA” while the other is from “RF- ACPA- RA”.  This is consistent with the different cDNA sequences disclosed for each profile.  
Somers et al. do not teach barcoding the cDNA inserts used in their phage display. 
Carr teaches phage display of assembled scFv fragments with ends “ligated to the NotI sequence-barcode adapter” and that “[f]or experiments expressing the human scfv library by phage display, the complete fragment was ligated into SfiI-NotI prepared pCANTAB 5 (Pharmacia) phagemid vector, and transformed into competent TG1 E. coli” (see col. 27, lines 49-55).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Somers et al. to include use of a barcode in a cDNA fragment to be expressed by phage display, as taught by Carr, with the reasonable expectation of successfully expressing the fragment and improving the detection and/or identification thereof via the barcode without surprising or unexpected results.  
Additional rationales for the modification is provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results and simple use of a known technique (of Carr) to improve a similar method in the same way.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. and Carr as applied to Claims 7-8 and 14-17 above and further in view of Cinnaiyan et al. (US 7,858,323 B2; as previously cited).
As an initial matter, it is noted that Somers et al., Carr and Cinnaiyan et al. are directed to the use of phage display as a common field of endeavor while Somers et al. and Cinnaiyan et al. are directed to its use in the analysis of antibody (i.e. humoral) response to disease as a common field of endeavor.  
The teachings of Somers et al. and Carr have been described above.  
The teachings of Somers et al. regarding cDNA epitopes that are distinct, and in common, between their “early RA” related serological profile and their “RF- ACPA- RA” related serological profile is re-emphasized. 
Neither Somers et al. nor Carr teach graphical expression using a Venn diagram or a heatmap.
Cinnaiyan et al. teach use of “a heatmap representation of the humoral immune response for four in frame phage-epitope clones assessed across 129 serum samples” (see e.g. FIG. 3A.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Somers et al. in view of Carr (as explained above) to include use of one or more heatmaps (as taught by Cinnaiyan et al.) for graphic expression of the cDNA epitopes of the two profiles taught by Somers et al., as well as other relevant data, findings and results, with the reasonable expectation of successfully expressing and improving the communicating and understanding of information without surprising or unexpected results.  
Additional rationales for the modification is provided by the skilled artisan’s recognition that using heatmap representation of information with the methods of Somers et al. and Carr is the simple combining of prior art elements according to known methods to yield predictable results and the simple use of a known technique (heatmap representation of data) to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant’s arguments in the 11/11 Reply (on pg 8) have been fully considered to the extent they apply to the rejections above.  They are not persuasive. 
Applicant first argues that the previously cited prior art failed to provide teachings regarding use of a phage display library to characterize an autoimmune disease and administering an appropriate therapy (see pg 8, last ¶, 1st sentence).  This is not persuasive because of the teachings of Somers et al. as applied above. 
Applicant next argues that “the antibody responses associated with autoimmune diseases are unpredictable. Individuals produce a different array of antibodies in response to assorted antigen(s) or within autoimmune diseases. Thus, prior to the work of the present inventors, it was unclear whether antibody signatures could be used to distinguish between different forms of autoimmune diseases across patient populations” (see pg 8, last ¶).  This is not persuasive because of the teachings of Somers et al. as applied above, which include description of antigen profiles (i.e. “antibody signatures”) of rheumatoid arthritis, a known autoimmune disease.  
Applicant further argues that “in Example 4 of the present application, the inventors demonstrate that the autoimmune diseases neuromyelitis optica and lupus have distinctive antibody signatures (see FIG. 6) that are shared between individuals diagnosed with the same disease. Applicant asserts that it is only with this empirical data that one of skill in the art could use a phage display library to characterize and select a treatment for an autoimmune disease with a reasonable expectation of success” (Ibid).  This is not persuasive because the claims are not limited to those two specific autoimmune diseases, and contrary to the argument, an artisan having ordinary skill would expect a reasonable expectation of success in obtaining antigen profiles of rheumatoid arthritis as taught by Somers et al., with and without the modification taught by Carr.  
Additionally, Monson (US 2014/0371132 A1, published December 18, 2014) teaches “a pattern of somatic hypermutation or “signature” in the antibody genes of B cells that predicts and diagnoses neuromyelitis optica (NMO)” (see pg 1, ¶0003, as well as title and abstract) and 
“the use of novel therapeutic agents antibodies or peptidespeptoids [sic] that bind to the altered VH1/VH4 genes described herein to treat NMO. VH1/VH4-antibody therapeutics can be prepared and screened for reactivity using well-known techniques. Peptides and peptoids that act as ‘mimotopes,’ or epitope-mimicking structures can be administered and used to sequester the VH1/VH4 products away from pathologic interactions. [citation omitted])” (see pg 12, ¶0152), 
which would be understood by an artisan having ordinary skill as indicating that antigen epitopes specific to antibodies in cases of NMO exist.  That artisan would also understand that the epitopes can be determined with a reasonable expectation of success.
Similarly, Cohen et al. (US 2013/0035254 A1, published February 7, 2013) teach “the finding that the antibody reactivity profile in serum of SLE patients was clearly distinct of healthy control individuals. Although serum autoantibodies have been extensively investigated in SLE, the unique antibody immune signatures as described herein have not been described before. Advantageously, the unique antibody signatures of the present invention provide highly sensitive and specific assays for diagnosing SLE” (see ¶0053).  
In light of the foregoing, Applicant’s arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





kl





/RICHARD A SCHNIZER/             Primary Examiner, Art Unit 1635